DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 6-12 are pending in the current application.
Claims 6 and 10 are amended in the current application.
Claims 1-5 are canceled in the current application.


Response to Arguments
Applicant's remarks and amendments filed on December 22, 2021 have been fully considered.
Applicant argues that Hwang in view of Cheng does not appear to teach or suggest the features of newly amended clams 6 and 10.
This is not persuasive for the following reasons.  Updated grounds of rejection have been established below as necessitated by Applicant’s new amendments to claims 6 and 10.  Kim is newly applied and provides further teachings and guidance that it is well known and well within the abilities of those skilled in the art to form cutout portions that yield groove and protrusion structures having cross-sections in a width direction that can be greater than that of emission area cross-sections that correspond to each of the groove portion and protrusion portion structures to achieve reliability against repeated bending and to minimize damage with a reasonable degree of predictability and expectation of success; the width direction intersects the bending axis that intersects all of the layer thicknesses of the flexible display device (including window layer components) (Kim, [0003], [0011]-[0013], [0039]-[0044], Fig 4, see MPEP 2143).
Applicant argues that Hwang and Cheng do not teach the relative cross-sections in the width direction as recited in the present claims.
This is not persuasive for the following reasons.  Hwang teaches the plurality of grooves 251 are formed to have a predetermined dimension parameters (length, width, height, shape, 
Applicant argues that the non-pixel areas of modified Hwang as indicated in Cheng’s Figure 3 cannot properly satisfy the claimed “non-display area through which light is not emitted between adjacent emission areas,” because Cheng’s non-pixel areas include an electroluminescent layer 108 which would allow light to pass through regardless of whether the display structure was a top-emission structure or a bottom-emission structure.
This is not persuasive for the following reasons.  It is noted that the present claims recite the broad term “non-display area,” where one of ordinary skill in the art would reasonably interpret this term as being satisfied by areas of a display device that are not explicitly designed to emit light of a displayed image (namely, display images emitted by a controllable pixel element).  The broadest reasonable interpretation of the claim limitation “a non-display area through which light is not emitted” can reasonably include any display device component that does not emit light, where Hwang, Cheng, and Kim all disclose display device components that do not emit light.  For example an electrode component alone does not display an image and does not emit light; therefore, transparent or non-transparent, reflective or non-reflective electrodes are considered to render obvious the claimed “non-display area.”  Without further characterization of the claimed “non-display area” (such as by specifically claiming the materials and/or device components) it is unreasonable to conclude that the teachings and interpretations of the applied prior art are insufficient to render obvious the broadest reasonable scope of the present claims.  As set forth below, the applied prior art is considered to establish a prima facie case of obviousness over the presently claimed invention.
Additionally, Cheng explicitly states that “light emitting units” are provided to correspond to the protruding structures 111 (Cheng, [0035], Fig 3 annotated immediately below).  Although Cheng discloses an electroluminescent layer 108 disposed in the non-pixel areas, these electroluminescent layer 108 segments do not contain pixel elements, and therefore, do not emit controlled light emitted display images.  Therefore, the broadest reasonable interpretation of the term “non-display area” is considered to be rendered obvious by the applied prior art of record.

    PNG
    media_image1.png
    244
    612
    media_image1.png
    Greyscale

Applicant argues there is no apparent reason why one of ordinary skill in the art would have combined Hwang and Cheng.
This is not persuasive for the following reason.  Hwang and Cheng both disclose flexible OLED display devices comprising structured layers designed to allow for flexibility while preventing image quality deterioration and mechanical defects.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would readily understand that the advantages set forth by Cheng of providing stress absorption and stress release, preventing pixel electrodes breakage, and improving display quality (Cheng, [0008], [0014], [0037], [0050]) are all directly pertinent to the flexible display device of Hwang.
Applicant argues that Lee in view of Cheng does not appear to teach or suggest the features of newly amended clams 6 and 10.
This is not persuasive for the following reasons.  Updated grounds of rejection have been established below as necessitated by Applicant’s new amendments to claims 6 and 10.  Kim is newly applied and provides further teachings and guidance that it is well known and well within the abilities of those skilled in the art to form cutout portions that yield groove and protrusion 
Applicant argues that Lee and Cheng do not teach the relative cross-sections in the width direction as recited in the present claims.
This is not persuasive for the following reasons.  Lee teaches the bending area D2 includes a plurality of protrusions 221 arranged at positions that allow for images to be displayed in the display part 11, where the plurality of protrusions 221 arranged at positions on respective pixels of the plurality of pixels (i.e. respective emission areas of the plurality of emission areas) have cross-sectional widths greater than that of cross-sectional widths of pixels (emission areas) not having a protrusion of the cover window base layer 21 (Lee, [0043]-[0045], [0068]-[0100], Figs 5-9).  Although Lee remains silent regarding the plurality of protrusions being arranged at positions corresponding to and overlapping respective image display/emission areas and having relative cross-sections in a width direction as recited in the present claims, Cheng and Kim are both additionally applied to establish that it is well known and well within the abilities of those skilled in the art that structural features (such as cut and protrusion portions) that promote reliable and repeated bending and flexing are specifically designed, shaped, and positioned to correspond with display device components so as to avoid damage, absorb bending stress, and  preserve display quality (Cheng, [0008]-[0014], [0035]-[0037], [0046], [0050], Kim, [0003], [0011]-[0013], [0039]-[0044]).  Moreover, Cheng specifically teaches that the shape, cross-sections, and spacing of protruding structures are not limited, and can be set as desired to correspond with light emitting units to achieve the effect of absorbing bending stress, avoiding damage, and preserving display quality (Cheng, [0035], [0046], [0050]).  While each reference alone does not anticipate the claimed spatial orientation and relative dimensional limitations, the totality of the applied prior art is considered to provide sufficient teachings and guidance that would reasonably allow those 
Applicant argues that the non-pixel areas of modified Lee as indicated in Cheng’s Figure 3 cannot properly satisfy the claimed “non-display area through which light is not emitted between adjacent emission areas,” because Cheng’s non-pixel areas include an electroluminescent layer 108 which would allow light to pass through regardless of whether the display structure was a top-emission structure or a bottom-emission structure.
This is not persuasive for the reasons provided above (Cheng, [0035], Fig 3 annotated above).
Applicant argues there is no apparent reason why one of ordinary skill in the art would have combined Lee and Cheng.
This is not persuasive for the following reason.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Lee and Cheng both disclose flexible OLED display devices comprising structured layers designed to allow for flexibility.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would readily understand that the advantages set forth by Cheng of providing stress absorption and stress release, preventing pixel electrodes breakage, and improving display quality (Cheng, [0008], [0014], [0037], [0050]) are all directly pertinent to the flexible display device of Lee.


Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2014/0029212 A1), in view of Cheng et al. (WO 2015/014036 A1, herein US 2015/0194618 A1 utilized as English language equivalent for all citations), and in view of Kim (US 2016/0035801 A1).
Regarding Claim 6, Hwang teaches a foldable (flexible) OLED display device 100 comprising a cover window layer 20 that has a bending area 21 and a non-bending area 22, a flexible display panel 10/30 (30 is an optional touch panel that may be included) that has a plurality of image display/emission areas (a plurality of pixels) in regions 22/21/22, and is formed over a surface of the cover window layer, wherein the cover window layer bending area 21 includes a plurality of cut portions 251 where cover window layer material is removed (Hwang, [0007]-[0008], [0039]-[0040], [0044]-[0048], [0068]-[0071], Figs 1-4, 8, 9).  Hwang further teaches the plurality of cut portions 251 correspond to a plurality of protrusions (non-cut portions), where all cut portions and non-cut portions (protrusions) are arranged at positions that allow for images to be displayed; where the plurality of non-cut portions (protrusions) are arranged at positions disposed over image display/emission areas that have cross-sectional widths greater than that of cross-sectional width of image display/emission areas of the cut portions 251 in the cover window base layer 21 (Hwang, [0044]-[0050], Figs 3, 4).  The non-cut portions (protrusions) have thickness equal to the thickness of the window layer 20; therefore, the plurality of non-cut portions (protrusions) each have cross-sectional widths that intersect with a thickness direction of the window layer 20 (Hwang, [0044]-[0050], Figs 3, 4).

    PNG
    media_image2.png
    348
    376
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    297
    374
    media_image3.png
    Greyscale

Hwang – FIG.1						Hwang – FIG.2

    PNG
    media_image4.png
    311
    376
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    533
    565
    media_image5.png
    Greyscale
 Hwang – FIG.3					Hwang – FIG.4 (annotated)
Hwang further teaches the plurality of image display/emission areas (plurality of pixels) are the basic units for displaying an image; the pixels each comprise a switching thin film transistor 50, a driving thin film transistor 60, and a capacitor 70 (Hwang, [0068]-[0071], Fig 8).  As depicted in Figure 8 below, the spaces in between each pixel (image display/emission area) are considered to be non-pixel areas (non-display areas) disposed between adjacent pixels.

    PNG
    media_image6.png
    765
    612
    media_image6.png
    Greyscale

Hwang – Figure 8 (annotated)
Hwang teaches that the folding region 21 does not generate interference for the display screen (Hwang, [0047]-[0051]); where one of ordinary skill in the art would have been fully capable of adjusting all of the dimension parameters (length, width, height, shape, depth, and interval) of the cut portions and non-cut portions (protrusions) within the guidelines of Hwang with a reasonable expectation of success to yield a bending area exhibiting reduced image quality deterioration, reduced luminance deterioration, and reduced generation of interface relative to each image display/emission/pixel area (see MPEP 2143).
Hwang teaches the plurality of grooves 251 are formed to have a predetermined dimension parameters (length, width, height, shape, depth, and interval), and are disposed at equal and predetermined intervals; where these predetermined parameters are selected so that the grooves 251 do not generate image quality deterioration or mechanical defects in the bending area (Hwang, [0047]-
Cheng, however, teaches a flexible OLED display device comprising unit pixels and stress absorption features that include an absorption layer having a plurality of protrusions (that can be formed of any shape) that correspond to, that are disposed over, and that overlap with each of the unit pixels to provide stress absorption that prevent pixel electrodes from breaking and that provide improved display quality (Cheng, [0007]-[0014], [0031]-[0044], Fig 3).  Cheng’s Figure 3 depicts that non-pixel (non-display) areas that do not emit light are present in between unit pixels that emit and pass light (Cheng, [0031], Fig 3).  Cheng also specifically teaches that the shape, cross-sections, and spacing of protruding structures are not limited, and can be set as desired to correspond with light emitting units to achieve the effect of absorbing bending stress, avoiding damage, and preserving display quality (Cheng, [0035], [0046], [0050]).

    PNG
    media_image1.png
    244
    612
    media_image1.png
    Greyscale

Cheng – Figure 3 (annotated)
Since Hwang and Cheng both disclose flexible OLED display devices comprising structured layers designed to allow for flexibility while preventing image quality deterioration and mechanical defects, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed Hwang’s grooves with predetermined dimension parameters (length, width, height, shape, depth, and interval) based upon the teachings of Cheng to correspond to and overlap unit pixels (image display/emission areas) to yield a display device that provides stress absorption and stress 
Modified Hwang remains silent regarding that each protrusion has a greater cross-section in a width direction than that of a corresponding emission area and intersecting a direction of an axis intersecting a thickness direction of a window layer about which the bending area is bendable; and remains silent regarding where a non-display area through which light is not emitted between adjacent emission areas.
Kim, however, teaches a flexible display device structure comprising a cutout portion in the center region (i.e. that forms a groove portion and protrusion portions) that is removed to achieve reliability against repeated bending and to minimize damage (Kim, [0003], [0011]-[0013], [0035]-[0038], Fig 3).  Kim further teaches emission areas that are configured to pass light from the display element layer 130, and non-display areas disposed between adjacent emission areas comprising electrodes 125 and thin film transistors 121 that do not emit light (Kim, [0039]-[0044], Fig 4).  As exemplified by Kim’s annotated Figure 4 below, Kim teaches that it is well known and well within the abilities of those skilled in the art to form cutout portions that yield groove and protrusion structures having cross-sections in a width direction that can be greater than that of emission area cross-sections that correspond to each of the groove portion and protrusion portion structures to achieve reliability against repeated bending and to minimize damage with a reasonable degree of predictability and expectation of success; the width direction intersects the bending axis that intersects all of the layer thicknesses of the flexible display device (including window layer components) (Kim, [0003], [0011]-[0013], [0039]-[0044], Fig 4, see MPEP 2143).

    PNG
    media_image7.png
    441
    716
    media_image7.png
    Greyscale

Kim – Figure 4 (annotated)
Since modified Hwang and Kim both disclose flexible display devices comprising a bending region having cut portions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have aligned and configured modified Hwang’s cut portions to have cross-sections in a width direction that are greater than that of corresponding emission area cross-sections to achieve reliability against repeated bending, minimize damage to display driving elements, and prevent occurrence of whitening as taught by Kim (Kim, [0003], [0011]-[0013], [0039]-[0044], Fig 4, see MPEP 2143).
Regarding Claim 10, Hwang teaches a foldable (flexible) display device 100 comprising a cover window layer 20 that has a bending area 21 and a non-bending area 22, a flexible display panel 10/30 (30 is an optional touch panel that may be included) that has a plurality of image display/emission areas (a plurality of pixels) in regions 22/21/22, and is formed over a surface of the cover window layer, wherein the cover window layer bending area 21 includes a plurality of cut portions (grooves) 251 where cover window layer material is removed (Hwang, [0007]-[0008], [0039]-[0040], [0044]-[0048], [0068]-[0071], Figs 1-4, 8, 9).  Hwang further teaches the plurality of grooves (cut portions) 251 are arranged at positions that allow for images to be displayed; where the plurality of grooves 251 are arranged at positions disposed 

    PNG
    media_image2.png
    348
    376
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    297
    374
    media_image3.png
    Greyscale

Hwang – FIG.1						Hwang – FIG.2

    PNG
    media_image4.png
    311
    376
    media_image4.png
    Greyscale
 
    PNG
    media_image8.png
    533
    565
    media_image8.png
    Greyscale

Hwang – FIG.3					Hwang – FIG.4 (annotated)

Hwang teaches the plurality of grooves 251 are formed to have a predetermined dimension parameters (length, width, height, shape, depth, and interval), and are disposed at equal and predetermined intervals; where these predetermined parameters are selected so that the grooves 251 do not generate image quality deterioration or mechanical defects in the bending area (Hwang, [0047]-[0055]); but Hwang remains explicitly silent regarding that the plurality of protrusions are arranged at positions corresponding to and overlapping respective image display/emission areas.
Cheng, however, teaches a flexible OLED display device comprising unit pixels and stress absorption features that include an absorption layer having a plurality of protrusions 111 (that can be formed of any shape) that correspond to, that are disposed over, and that overlap with each of the unit pixels to provide stress absorption that prevent pixel electrodes from breaking and that provide improved display quality (Cheng, [0007]-[0014], [0031]-[0044], Fig 3).  Cheng’s Figure 3 depicts that non-pixel (non-display) areas that do not emit light are present in between unit pixels that emit and pass light (Cheng, [0031], Fig 3).  The plurality of protrusions 111 yield a plurality of corresponding grooves that overlap the edges of the unit pixels as shown below in Figure 3 (Cheng, Fig 3).  Cheng also specifically teaches that the shape, cross-sections, and spacing of protruding structures are not limited, and can be set as desired to correspond with light emitting units to achieve the effect of absorbing bending stress, avoiding damage, and preserving display quality (Cheng, [0035], [0046], [0050]).

    PNG
    media_image9.png
    244
    612
    media_image9.png
    Greyscale

Cheng – Figure 3 (annotated)
Since Hwang and Cheng both disclose flexible OLED display devices comprising structured layers designed to allow for flexibility while preventing image quality deterioration and mechanical defects, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed Hwang’s grooves with predetermined dimension parameters (length, width, height, shape, depth, and interval) based upon the teachings of Cheng to correspond to and overlap unit pixels (image display/emission areas) to yield a display device that provides stress absorption and stress release, prevents pixel electrodes from breaking, and improves display quality as taught by Cheng (Cheng, [0008], [0014], [0037], [0050], see MPEP 2143).
Modified Hwang remains silent regarding that each protrusion has a greater cross-section in a width direction than that of a corresponding emission area and intersecting a direction of an axis intersecting a thickness direction of a window layer about which the bending area is bendable; and remains silent regarding where a non-display area through which light is not emitted between adjacent emission areas.
Kim, however, teaches a flexible display device structure comprising a cutout portion in the center region (i.e. that forms a groove portion and protrusion portions) that is removed to achieve reliability against repeated bending and to minimize damage (Kim, [0003], [0011]-[0013], [0035]-[0038], Fig 3).  Kim further teaches emission areas that are configured to pass light from the display element layer 130, and non-display areas disposed between adjacent emission areas comprising electrodes 125 and thin film transistors 121 that do not emit light (Kim, [0039]-[0044], Fig 4).  As exemplified by Kim’s annotated 

    PNG
    media_image7.png
    441
    716
    media_image7.png
    Greyscale

Kim – Figure 4 (annotated)
Since modified Hwang and Kim both disclose flexible display devices comprising a bending region having cut portions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have aligned and configured modified Hwang’s cut portions to have cross-sections in a width direction that are greater than that of corresponding emission area cross-sections to achieve reliability against repeated bending, minimize damage to display driving elements, and prevent occurrence of whitening as taught by Kim (Kim, [0003], [0011]-[0013], [0039]-[0044], Fig 4, see MPEP 2143).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2014/0029212 A1), in view of Cheng et al. (WO 2015/014036 A1, herein US 2015/0194618 A1 utilized as English language equivalent for all citations), and in view of Kim (US 2016/0035801 A1) as applied to claim 10 above, and further in view of Lee et al. (US 2014/0065326 A1, herein referred to as Lee’326).
Regarding Claims 11 and 12, modified Hwang teaches the foldable display device as discussed above for claims 6 and 10.  Modified Hwang further teaches the cover window 20 may be a multi-layer structure and may be manufactured of a hard material to protect the flexible display panel from external impact (Hwang, [0014], [0016], [0042]-[0049]).
Modified Hwang remains silent regarding a hard coating layer formed over the cover window layer so as to oppose the flexible display panel (as required by claim 11), and also remains silent regarding a filler comprising the same material as the hard coating layer that fills in the grooves (as required by claim 12).
Lee’326, however, teaches a substantially similar foldable (flexible) display device comprising a cover window and a flexible display panel (Lee’326, [0003], [0022], [0025], Figs 1-6, 8).  Lee’326 further teaches the cover window is coated with a functional coating layer comprising a hard layer, where the hard layer can be formed from acryl-based resins (Lee’326, [0006]-[0007], [0037]-[0051], Figs 5, 8).  Lee’326 also teaches the acryl-based resins can be utilized within a bending region 321 in an alternating partitions with rigid 322 and soft 323 materials (Lee’326, [0026]-[0031], [0039]-[0051]).

    PNG
    media_image10.png
    347
    530
    media_image10.png
    Greyscale

Lee’326 - Figure 8
Since modified Hwang and Lee’326 both disclose substantially similar foldable (flexible) displays and Hwang suggest a cover window that may be a multi-layer structure formed of hard material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention .
Claims 6, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0287213 A1), in view of Cheng et al. (WO 2015/014036 A1, herein US 2015/0194618 A1 utilized as English language equivalent for all citations), and in view of Kim (US 2016/0035801 A1).
Regarding Claim 6, Lee teaches a bendable/flexible OLED display device 100 comprising a cover window layer 20/21/22 that has a bending area D2 and a non-bending area D1 and a flexible display panel 10 formed over a surface of the cover window 20 that is for displaying images having a display part 11 with display areas D1/D2/D1 having a plurality of pixels (i.e. a plurality of emission areas) and a non-display part 12; wherein the cover window layer 20/21/22 bending area D2 includes a plurality of removed portions 227 or soft portions 222 where cover window layer hard material 22 is not present (removed) (Lee, [0010]-[0013], [0007]-[0008], [0040]-[0048], [0068]-[0100], Figs 1, 5-9).  Lee further teaches the bending area D2 includes a plurality of protrusions 221 arranged at positions that allow for images to be displayed in the display part 11, where the plurality of protrusions 221 arranged at positions disposed on respective pixels of the plurality of pixels (i.e. respective emission areas of the plurality of emission areas) that have cross-sectional widths greater than that of cross-sectional widths of pixels (emission areas) not having a protrusion of the cover window base layer 21 (Lee, [0043]-[0045], [0068]-[0100], Figs 5-9).  The protrusions 221 have thickness equal to the thickness of the cover window layer 20 (base film thickness 21 + coating layer thickness 22); therefore, the plurality of protrusions 221 each have cross-sectional widths that intersect with a thickness direction of the cover window layer 20/21/22 (Lee, [0048]-[0048], [0068]-[0100], Figs 5, 9).

    PNG
    media_image11.png
    745
    548
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    322
    513
    media_image12.png
    Greyscale

Lee – Figures 1 and 5 

    PNG
    media_image13.png
    364
    531
    media_image13.png
    Greyscale

Lee – Figure 9 (annotated)
Lee teaches the plurality of protrusions 221 can be formed to have uniform width, interval, pattern, and shape (Lee, [0081]-[0087]); but Lee remains silent regarding that the plurality of protrusions are arranged at positions corresponding to and overlapping respective image display/emission areas.
Cheng, however, teaches a flexible OLED display device comprising unit pixels and stress absorption features that include an absorption layer having a plurality of protrusions (that can be formed of any shape) that correspond to, that are disposed over, and that overlap with each of the unit pixels to provide stress absorption that prevent pixel electrodes from breaking and that provide improved display quality (Cheng, [0007]-[0014], [0031]-[0044], Fig 3).  Cheng’s Figure 3 depicts that non-pixel (non-display) areas that do not emit light are present in between unit pixels that emit and pass light (Cheng, [0031], Fig 3).  Cheng also specifically teaches that the shape, cross-sections, and spacing of protruding structures are not limited, and can be set as desired to correspond with light emitting units to achieve the effect of absorbing bending stress, avoiding damage, and preserving display quality (Cheng, [0035], [0046], [0050]).

    PNG
    media_image1.png
    244
    612
    media_image1.png
    Greyscale

Cheng – Figure 3 (annotated)
Since Lee and Cheng both disclose flexible OLED display devices comprising structured layers designed to allow for flexibility, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed Lee’s protrusions with uniform widths, depths, patterns, and intervals based upon the teachings of Cheng to correspond to and overlap unit pixels (image display/emission areas) to yield a display device that provides stress absorption and stress release, prevents pixel electrodes from breaking, and improves display quality as taught by Cheng (Cheng, [0008], [0014], [0037], [0050], see MPEP 2143).
Modified Lee remains silent regarding that each protrusion has a greater cross-section in a width direction than that of a corresponding emission area and intersecting a direction of an axis intersecting a 
Kim, however, teaches a flexible display device structure comprising a cutout portion in the center region (i.e. that forms a groove portion and protrusion portions) that is removed to achieve reliability against repeated bending and to minimize damage (Kim, [0003], [0011]-[0013], [0035]-[0038], Fig 3).  Kim further teaches emission areas that are configured to pass light from the display element layer 130, and non-display areas disposed between adjacent emission areas comprising electrodes 125 and thin film transistors 121 that do not emit light (Kim, [0039]-[0044], Fig 4).  As exemplified by Kim’s annotated Figure 4 below, Kim teaches that it is well known and well within the abilities of those skilled in the art to form cutout portions that yield groove and protrusion structures having cross-sections in a width direction that can be greater than that of emission area cross-sections that correspond to each of the groove portion and protrusion portion structures to achieve reliability against repeated bending and to minimize damage with a reasonable degree of predictability and expectation of success; the width direction intersects the bending axis that intersects all of the layer thicknesses of the flexible display device (including window layer components) (Kim, [0003], [0011]-[0013], [0039]-[0044], Fig 4, see MPEP 2143).

    PNG
    media_image7.png
    441
    716
    media_image7.png
    Greyscale

Kim – Figure 4 (annotated)
Since modified Lee and Kim both disclose flexible display devices comprising a bending region having cut portions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have aligned and configured modified Lee’s protrusions (and therefore, also the plurality of grooves/non-protrusion portions) to have cross-sections in a width direction that are greater than that of corresponding emission area cross-sections to achieve reliability against repeated bending, minimize damage to display driving elements, and prevent occurrence of whitening as taught by Kim (Kim, [0003], [0011]-[0013], [0039]-[0044], Fig 4, see MPEP 2143).
Regarding Claim 7, modified Lee further teaches a coating material is coated over the cover window base layer 21 to form the protrusions 221 and soft portions 222 (filler) to form a uniform height of the cover window layer surface 22 (Lee, [0069]-[0076], Figs 5-7).
Regarding Claim 8, modified Lee further teaches the soft portions 222 (filler) are formed of an acrylic resin (Lee, [0071]-[0076], Figs 5-7).
Regarding Claim 10, Lee teaches a bendable/flexible display device 100 comprising a cover window layer 20/21/22 that has a bending area D2 and a non-bending area D1 and a flexible display panel 10 formed over a surface of the cover window 20 that is for displaying images having a display part 11 with display areas D1/D2/D1 having a plurality of pixels (i.e. a plurality of emission areas) and a non-display part 12; wherein the cover window layer 20/21/22 bending area D2 includes a plurality of removed portions 227 or soft portions 222 where cover window layer hard material 22 is not present (removed) (Lee, [0010]-[0013], [0007]-[0008], [0040]-[0048], [0068]-[0100], Figs 1, 5-9).  Lee further teaches the bending area D2 includes a plurality of protrusions 221 that correspond to a plurality of grooves (non-protrusion portions), where all protrusions portions and non-protrusion portions (grooves) are arranged at positions that allow for images to be displayed; where the plurality of grooves (non-protrusion portions) arranged at positions disposed on respective pixels of the plurality of pixels (i.e. respective emission areas of the plurality of emission areas) that have cross-sectional widths greater than that of cross-sectional widths of pixels (emission areas) having a protrusion 221 of the cover window base layer 21 (Lee, [0043]-[0045], [0068]-[0100], Figs 5-9).  The protrusions 221 have thickness equal to the thickness of the total cover window layer 20 (base film thickness 21 + coating layer thickness 22), and the non-protrusion portions (grooves) have thickness equal to the thick of the base film thickness 21 of the cover 

    PNG
    media_image11.png
    745
    548
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    322
    513
    media_image12.png
    Greyscale

Lee – Figures 1 and 5 

    PNG
    media_image14.png
    364
    531
    media_image14.png
    Greyscale

Lee – Figure 9 (annotated)
Lee teaches the plurality of grooves (non-protrusion portions) can be formed to have uniform width, interval, pattern, and shape (Lee, [0081]-[0087]); but Lee remains silent regarding that the plurality of grooves are arranged at positions corresponding to and overlapping respective image display/emission areas.
Cheng, however, teaches a flexible OLED display device comprising unit pixels and stress absorption features that include an absorption layer having a plurality of protrusions 111 (that can be formed of any shape) that correspond to, that are disposed over, and that overlap with each of the unit pixels to provide stress absorption that prevent pixel electrodes from breaking and that provide improved display quality (Cheng, [0007]-[0014], [0031]-[0044], Fig 3).  Cheng’s Figure 3 depicts that non-pixel (non-display) areas that do not emit light are present in between unit pixels that emit and pass light (Cheng, [0031], Fig 3).  The plurality of protrusions 111 yield a plurality of corresponding grooves that overlap the edges of the unit pixels as shown below in Figure 3 (Cheng, Fig 3).  Cheng also specifically teaches that the shape, cross-sections, and spacing of protruding structures are not limited, and can be set as desired to correspond with light emitting units to achieve the effect of absorbing bending stress, avoiding damage, and preserving display quality (Cheng, [0035], [0046], [0050]).

    PNG
    media_image9.png
    244
    612
    media_image9.png
    Greyscale

Cheng – Figure 3 (annotated)
Since Lee and Cheng both disclose flexible OLED display devices comprising structured layers designed to allow for flexibility, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed Lee’s protrusions (and therefore, also the plurality of grooves/non-protrusion portions) with uniform widths, depths, patterns, and intervals based 
Modified Lee remains silent regarding that each protrusion has a greater cross-section in a width direction than that of a corresponding emission area and intersecting a direction of an axis intersecting a thickness direction of a window layer about which the bending area is bendable; and remains silent regarding where a non-display area through which light is not emitted between adjacent emission areas.
Kim, however, teaches a flexible display device structure comprising a cutout portion in the center region (i.e. that forms a groove portion and protrusion portions) that is removed to achieve reliability against repeated bending and to minimize damage (Kim, [0003], [0011]-[0013], [0035]-[0038], Fig 3).  Kim further teaches emission areas that are configured to pass light from the display element layer 130, and non-display areas disposed between adjacent emission areas comprising electrodes 125 and thin film transistors 121 that do not emit light (Kim, [0039]-[0044], Fig 4).  As exemplified by Kim’s annotated Figure 4 below, Kim teaches that it is well known and well within the abilities of those skilled in the art to form cutout portions that yield groove and protrusion structures having cross-sections in a width direction that can be greater than that of emission area cross-sections that correspond to each of the groove portion and protrusion portion structures to achieve reliability against repeated bending and to minimize damage with a reasonable degree of predictability and expectation of success; the width direction intersects the bending axis that intersects all of the layer thicknesses of the flexible display device (including window layer components) (Kim, [0003], [0011]-[0013], [0039]-[0044], Fig 4, see MPEP 2143).

    PNG
    media_image7.png
    441
    716
    media_image7.png
    Greyscale

Kim – Figure 4 (annotated)
Since modified Lee and Kim both disclose flexible display devices comprising a bending region having cut portions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have aligned and configured modified Lee’s protrusions (and therefore, also the plurality of grooves/non-protrusion portions) to have cross-sections in a width direction that are greater than that of corresponding emission area cross-sections to achieve reliability against repeated bending, minimize damage to display driving elements, and prevent occurrence of whitening as taught by Kim (Kim, [0003], [0011]-[0013], [0039]-[0044], Fig 4, see MPEP 2143).
Claims 9, 11, and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0287213 A1), in view of Cheng et al. (WO 2015/014036 A1, herein US 2015/0194618 A1 utilized as English language equivalent for all citations), and in view of Kim (US 2016/0035801 A1) as applied to claims 6, 7, 8, and 10 above, and further in view of Lee et al. (US 2014/0065326 A1, herein referred to as Lee’326).
Regarding Claims 9, 11, and 12, modified Lee teaches the bendable/flexible display device as discussed above for claims 6, 7, 8, and 10.  Lee further teaches the cover window layer is for protecting the display device from breakage due to external impacts (Lee, [0048]).
Modified Lee remains silent regarding a hard coating layer made of the same material as the filler formed over the cover window layer so as to oppose the flexible display panel (as required by claim 9).  Modified Lee also remains silent regarding a hard coating layer formed over the cover window layer so as to oppose the flexible display panel (as required by claim 11), and remains silent regarding a filler comprising the same material as the hard coating layer that fills in the grooves (as required by claim 12).
Lee’326, however, teaches a substantially similar foldable (flexible) display device comprising a cover window and a flexible display panel (Lee’326, [0003], [0022], [0025], Figs 1-6, 8).  Lee’326 further teaches the cover window is coated with a functional coating layer comprising a hard layer, where the hard layer can be formed from acryl-based resins (Lee’326, [0006]-[0007], [0037]-[0051], Figs 5, 8).  Lee’326 also teaches that acryl-based resins can be utilized within a bending region 321 in an alternating partitions with rigid 322 and soft 323 materials (Lee’326, [0026]-[0031], [0039]-[0051]).

    PNG
    media_image10.png
    347
    530
    media_image10.png
    Greyscale

Lee’326 - Figure 8
Since modified Lee and Lee’326 both disclose substantially similar foldable (flexible) displays and modified Lee teaches the cover window layer is for protecting the device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the acryl-based resins of Lee’326 to form a functional coating layer comprising a hard layer on the cover window layer of modified Lee’s display (opposite of the flexible display panel) and also to fill grooves in a bending area to yield a device that increases the hardness of the cover window layer; reduces surface reflectance; repels water, oil, and fingerprints; and reduces surface energy as taught by Lee’326 (Lee’326, [0038]-[0051]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on Mon thru Fri 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782